                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


MICHIGAN PAIN
MANAGEMENT LLC,

            Plaintiff,
                                          Case No. 19-10409
v.
                                          HON. GEORGE CARAM STEEH
ESURANCE PROPERTY
AND CASUALTY INSURANCE
COMPANY,

         Defendant.
_________________________________/


                     ORDER GRANTING DEFENDANT’S
                      MOTION TO DISMISS (DOC. 3)

      Defendant Esurance Property and Casualty Insurance Company

(“Esurance”) has filed a motion to dismiss Plaintiff’s complaint, to which

Plaintiff has not responded. Plaintiff is a medical provider who seeks

reimbursement for services provided to Demetrius Daniels under the No-

Fault Act. Daniels was involved in an automobile accident on October 18,

2016. Plaintiff alleges that Daniels was insured by Esurance.

      This is the third time Plaintiff has filed suit against Esurance seeking

reimbursement for the same medical expenses. This court dismissed the



                                         -1-
first action on August 29, 2017, because under Covenant Med. Ctr. v. State

Farm Mut. Auto. Ins. Co., 895 N.W.2d 490 (Mich. 2017), “a healthcare

provider has no statutory right to bring suit against a No-Fault insurer for an

injured person’s PIP benefits.” Michigan Pain Mgmt. LLC v. Esurance Ins.

Co., No. 17-10954, E.D. Mich., Doc. 9. The court dismissed the second

action on July 5, 2018, finding that it was barred by res judicata. Michigan

Pain Mgmt. LLC v. Esurance Ins. Co., No. 18-10420, E.D. Mich., Doc. 12.

      Esurance also seeks dismissal of this action based upon res judicata.

Res judicata bars a subsequent action when the following elements are

met: “(1) a final decision on the merits by a court of competent jurisdiction;

(2) a subsequent action between the same parties or their privities; (3) an

issue in the subsequent action which was litigated or which should have

been litigated in the prior action; and (4) an identity of the causes of action.”

Howe v. City of Akron, 801 F.3d 718, 742 (6th Cir. 2015). These elements

are met here: this court dismissed two previous complaints brought by

Plaintiff against Esurance on the merits, and each of the complaints sought

No-Fault benefits as a result of the same auto accident involving Demetrius

Daniels in 2016. Plaintiff’s third attempt to pursue these claims is barred by

res judicata.




                                         -2-
     Accordingly, IT IS HEREBY ORDERED that Defendant’s motion to

dismiss (Doc. 3) is GRANTED and Plaintiff’s complaint is DISMISSED

WITH PREJUDICE.

Dated: May 30, 2019

                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE


                              CERTIFICATE OF SERVICE

               Copies of this Order were served upon attorneys of record on
               May 30, 2019, by electronic and/or ordinary mail and also on
               Matthew Payne, Haas & Goldstein, PC, 31275 Northwestern
                     Highway, Suite 225, Farmington Hills, MI 48334.

                                    s/Barbara Radke
                                      Deputy Clerk




                                              -3-
